             Case 4:18-cv-06753-PJH Document 78 Filed 02/06/20 Page 1 of 5



 1   Maxwell V. Pritt (SBN 253155)
     BOIES SCHILLER FLEXNER LLP
 2   44 Montgomery Street, 41st Floor
     San Francisco, CA 94104
 3   Telephone:    (415) 293-6800
     Facsimile:    (415) 293-6899
 4   Email:        mpritt@bsfllp.com

 5   Damien J. Marshall (Admitted pro hac vice)
     BOIES SCHILLER FLEXNER LLP
 6   55 Hudson Yards, 20th Floor
     New York, NY 10001
 7   Telephone:   (212) 446-2300
     Facsimile:   (212) 446-2350
 8   Email:       dmarshall@bsfllp.com

 9   Andrew J. Ceresney (Admitted pro hac vice)
     DEBEVOISE & PLIMPTON LLP
10   919 Third Avenue
     New York, NY 10022
11   Telephone:   (212) 909-6000
     Facsimile:   (212) 909-6836
12   Email:       aceresney@debevoise.com

13   Attorneys for Defendants Ripple Labs Inc.,
     XRP II, LLC, and Bradley Garlinghouse
14

15                                 UNITED STATES DISTRICT COURT

16                               NORTHERN DISTRICT OF CALIFORNIA

17                                         OAKLAND DIVISION

18 In re RIPPLE LABS INC. LITIGATION,              Case No. 18-cv-06753-PJH
19
                                                   UNOPPOSED ADMINISTRATIVE MOTION
20 This Document Relates To:                       TO WITHDRAW KATHLEEN R. HARTNETT
   All Actions                                     AS COUNSEL OF RECORD, AND
21                                                 SUBSTITUTE MAXWELL V. PRITT AS
                                                   LOCAL COUNSEL AND COUNSEL FOR PRO
22                                                 HAC VICE SPONSORSHIP; DECLARATION
                                                   OF MAXWELL V. PRITT; [PROPOSED]
23                                                 ORDER
24
                                                   Consolidated Complaint filed: August 5, 2019
25                                                 Trial Date: None Set

26

27
28


                         ADMINISTRATIVE MOTION AND [PROPOSED] ORDER
                                    CASE NO. 18-cv-06753-PJH
                 Case 4:18-cv-06753-PJH Document 78 Filed 02/06/20 Page 2 of 5




 1          Pursuant to Civil Local Rules 5-1(c)(2)(B), 7-11, 11-3(a)(3), 11-3(e), and 11-5(a), Defendants
 2 Ripple Labs Inc., XRP II, LLC, and Bradley Garlinghouse USA (collectively “Defendants”) hereby move

 3 for an order: (1) permitting the withdrawal of Kathleen R. Hartnett; and (2) substituting Maxwell V. Pritt as

 4 local counsel and sponsoring counsel for Damien J. Marshall and Andrew J. Ceresney, counsel for

 5 Defendants appearing pro hac vice in this matter. Defendants state the following grounds for this

 6 administrative motion:

 7          1.       On September 16, 2019, Kathleen R. Hartnett, formerly a partner with the law firm Boies
 8   Schiller Flexner LLP (“BSF”), appeared in this action as counsel of record for Defendants. (Dkt. 66.) As
 9   of January 31, 2020, Ms. Hartnett is no longer associated with BSF. Prior to her departure, BSF and Ms.
10   Hartnett provided notice to Ripple Labs Inc., XRP II, LLC, and Bradley Garlinghouse USA of her intention
11   to withdraw from this litigation upon her departure. (Pritt Decl. ¶ 4.)
12          2.       Maxwell V. Pritt and Damien J. Marshall of BSF, and Andrew J. Ceresney of Debevoise &
13 Plimpton LLP, continue to represent Defendants in this matter.

14          3.       Messrs. Marshall and Ceresney appear in this action pro hac vice with the permission of the
15 Court. (Dkt. 68 and 71.) Messrs. Marshall and Ceresney both identified Ms. Hartnett as local counsel and

16 pro hac vice sponsor in their respective applications.

17          4.       Mr. Pritt, an attorney who is a member of the bar of this Court in good standing and who
18 maintains an office within the State of California, will replace Ms. Hartnett as local counsel in this matter.

19 (Pritt Decl. ¶¶ 1, 2.)

20          5.       Ms. Hartnett’s withdrawal will not cause any prejudice or delay in this case.
21

22 / / /

23 / / /

24
     ///
25

26

27

28
                                                   1
                            ADMINISTRATIVE MOTION AND [PROPOSED] ORDER
                                      CASE NO. 4:18-cv-06753-PJH
              Case 4:18-cv-06753-PJH Document 78 Filed 02/06/20 Page 3 of 5




 1         THEREFORE, Defendants respectfully request that this Court permit Kathleen R. Hartnett’s
 2 withdrawal as counsel of record in this matter, remove Ms. Hartnett’s name and e-mail address from the

 3 service list that is on file with the Court, and grant permission for Maxwell V. Pritt to substitute as local

 4 counsel and pro hac vice sponsor for Damien J. Marshall and Andrew J. Ceresney.

 5

 6 Dated: February 6, 2020                                 Respectfully Submitted,

 7
                                                           By:    /s/ Maxwell V. Pritt
 8
                                                                 Maxwell V. Pritt (SBN 253155)
 9                                                               BOIES SCHILLER FLEXNER LLP
                                                                 44 Montgomery Street, 41st Floor
10                                                               San Francisco, CA 94104
                                                                 Telephone: (415) 293-6800
11                                                               Facsimile: (415) 293-6899
                                                                 Email: mpritt@bsfllp.com
12

13                                                               Damien J. Marshall (Admitted pro hac vice)
                                                                 BOIES SCHILLER FLEXNER LLP
14                                                               55 Hudson Yards, 20th Floor
                                                                 New York, NY 10001
15                                                               Telephone: (212) 446-2300
                                                                 Facsimile: (212) 446-2350
16
                                                                 Email: dmarshall@bsfllp.com
17
                                                                 Andrew J. Ceresney (Admitted pro hac vice)
18                                                               DEBEVOISE & PLIMPTON LLP
                                                                 919 Third Avenue
19                                                               New York, NY 10022
20                                                               Telephone: (212) 909-6000
                                                                 Facsimile: (212) 909-6836
21                                                               Email: aceresney@debevoise.com

22                                                         Attorneys for Defendants Ripple Labs Inc.,
                                                           XRP II, LLC, and Bradley Garlinghouse
23

24

25

26

27

28
                                                 2
                          ADMINISTRATIVE MOTION AND [PROPOSED] ORDER
                                    CASE NO. 4:18-cv-06753-PJH
                Case 4:18-cv-06753-PJH Document 78 Filed 02/06/20 Page 4 of 5




 1                               DECLARATION OF MAXWELL V. PRITT
 2         I, Maxwell V. Pritt, hereby declare as follows:
 3         1.       I am a member of the bar of this Court in good standing. I am a partner in the law firm of
 4 Boies Schiller Flexner LLP, counsel of record for Defendants Ripple Labs Inc., XRP II, LLC, and Bradley

 5 Garlinghouse USA in this action. I make this declaration on my own personal knowledge, and if called as

 6 a witness to testify, I could and would testify competently to the following facts.

 7         2.       My business address is 44 Montgomery Street, 41st Floor, San Francisco, CA 94104.
 8         3.       Concurrently with this filing, I am entering my appearance in this matter. (Dkt. 77)
 9         4.       As of January 31, 2020, Kathleen R. Hartnett is no longer associated with BSF. Prior to
10 her departure, I am informed and believe that BSF and Ms. Hartnett provided notice to Ripple Labs Inc.,

11 XRP II, LLC, and Bradley Garlinghouse USA of Ms. Hartnett’s intention to withdraw from this litigation

12 upon her departure.

13         5.       I consent to serving as local counsel and sponsor for Damien J. Marshall and Andrew J.
14 Ceresney’s pro hac vice applications.

15         6.       I am informed and believe that on February 4, 2020, my colleague, Damien Marshall of
16 BSF, contacted of Steven G. Sklaver of Susman Godfrey L.L.P., counsel for plaintiffs, and notified him

17 of our intention to file this administrative motion. Mr. Sklaver confirmed that he does not oppose this

18 motion.

19         7.       I declare under penalty of perjury under the laws of the United States that the foregoing is
20 true and correct. Executed on this 6th day of February, 2020, in San Francisco, California.

21                                                             /s/ Maxwell V. Pritt
                                                               Maxwell V. Pritt
22                                                             BOIES SCHILLER FLEXNER LLP
23

24

25

26

27

28
                                                 3
                          ADMINISTRATIVE MOTION AND [PROPOSED] ORDER
                                    CASE NO. 4:18-cv-06753-PJH
              Case 4:18-cv-06753-PJH Document 78 Filed 02/06/20 Page 5 of 5




 1                                           [PROPOSED] ORDER
 2         The above ADMINISTRATIVE MOTION is approved. Kathleen R. Hartnett is withdrawn as
 3 counsel of record in this matter, and Maxwell V. Pritt is substituted as local counsel and pro hac vice sponsor

 4 for Damien J. Marshall and Andrew J. Ceresney. The Clerk of the Court is directed to remove Ms.

 5 Hartnett’s name and e-mail address from the service list that is on file with the Court.

 6         IT IS SO ORDERED.
 7

 8   Dated: _________________________
                                                   Hon. Phyllis J. Hamilton
 9                                                 United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 4
                          ADMINISTRATIVE MOTION AND [PROPOSED] ORDER
                                    CASE NO. 4:18-cv-06753-PJH
